United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1320
                                    ___________

Willie Munn,                           *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Rick Toney, Warden, Varner Unit,       * District of Eastern Arkansas
ADC; Gates, Security Guard, Varner     *
Unit, ADC; Lt. Bass, Varner Unit,      *
ADC,                                   *
                                       *
            Appellees.                 *
                                  ___________

                              Submitted: December 20, 2005
                                 Filed: January 18, 2006
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

McMILLIAN, Circuit Judge.

       Arkansas prisoner Willie Munn appeals from the final decision entered in the
District Court for the Eastern District of Arkansas dismissing his 42 U.S.C. § 1983
action following a pretrial evidentiary hearing. For reversal, Munn argues the district
court erred in separating his missed-medication claim from his missed-monitoring
claim, and he suffered injury from not receiving his blood-pressure medication for
nine days. For the reasons discussed below, we reverse and remand.
       Munn filed this action against Varner Super Maximum Security Unit Warden
Rick Toney, Officer Gates, and Lieutenant Bass, claiming they were deliberately
indifferent to his serious medical needs, in violation of the Eighth Amendment.
According to his complaint attachments, on May 19, 2003, Nurse Jan Alexander
issued a treatment order that required checking Munn’s blood pressure and heart rate
twice on Mondays, Wednesdays, and Fridays from May19 to June 19, 2003. On May
21, Munn filed a grievance asserting he told Gates that he had high blood pressure
treatment and Gates called Bass, who did not comply with the prescribed treatment.
Warden Toney responded on June 12 that Munn had not been taken to the infirmary
for blood-pressure checks because he had not shown a prescription to the officer. In
a supporting brief filed the same day as the complaint and in a later-filed amended
complaint, Munn further alleged that he had requested treatment from Gates and Bass
on May 21 because he was experiencing headaches, dizziness, and cramps, and the
nurse needed to check his blood pressure and see if he needed to take one of his blood-
pressure pills. When treatment was denied, he suffered mental anguish, and when he
finally received treatment nine days later, his medication was increased.

       At the beginning of the evidentiary hearing, the district court stated that it read
the complaint as asserting only that Munn did not receive his prescribed blood-
pressure checks while in punitive isolation from May 21-30. Munn replied that he
also did not receive his medication while in isolation, and he thought he had raised
such a claim in his complaint. When defense counsel stated that Munn had filed no
grievance about missed medication, Munn said his grievance stated that defendants
had interfered with prescribed treatment. The court thought this grievance statement
referred to blood-pressure checks, and the court ruled that Munn would be limited to
the blood-pressure-checks issue.

      After defense counsel conceded that Munn did not receive any blood-pressure
checks for the nine days he spent in isolation, the court stated that the only issue was
harm, and asked Munn to testify about any injuries from not getting his blood pressure

                                           -2-
checked. Munn testified that prison medical staff had been working for a year to
control his blood pressure, and he needed regular blood-pressure checks to determine
the type and amount of medication he required. Beginning on May 19, he had a 30-
day prescription for blood-pressure medication and for blood-pressure checks every
Monday, Wednesday, and Friday. On May 21 in isolation, he told Gates that he had
a headache, cramps, a nosebleed, and dizziness; and asked Gates to call Bass and tell
him that Munn needed to go to the infirmary for treatment and medication. On May
30, when released from isolation, his blood pressure was checked at the infirmary and
he resumed his medication.

       In its written order, the district court found the missed-medication claim was
not properly before it; and, absent physical injury, the missed-monitoring claim was
barred by 42 U.S.C. § 1997e(e) (no federal civil action may be brought by prisoner for
mental or emotional injury suffered while in custody without prior showing of
physical injury). In an unsuccessful motion to amend, Munn asserted that the only
way for him to receive his blood-pressure medication while in isolation was to be sent
to the infirmary “for treatment,” and that defendants and the district court had
misconstrued his treatment prescription as being for blood-pressure monitoring only.
He submitted medical records he had received after the hearing, including a May 19
treatment order by Alexander that prescribed a blood-pressure medication twice daily
until June 19.

       Because Munn made a jury demand, we review the dismissal de novo. See
Randle v. Parker, 48 F.3d 301, 303 (8th Cir. 1995). We first conclude that Munn
raised a missed-medication claim prior to the evidentiary hearing. Looking solely at
the original complaint and its attachments, we see how the district court believed that
Munn alleged only a missed-monitoring claim: Munn stated in the complaint that
defendants had denied him prescribed “treatment,” and the attached May 19 treatment
order referred only to blood-pressure checks. However, in the supporting brief filed
the same day as the original complaint and in the amended complaint, Munn alleged

                                         -3-
that he had requested treatment from defendants on May 21 because he was
experiencing high-blood-pressure symptoms, the nurse needed to check his blood
pressure, and he may have needed to take some of his blood-pressure medication.
Looking at all these documents together, we conclude that Munn sufficiently alleged
he was denied his blood-pressure medication for the nine days he spent in isolation,
and that the district court therefore abused its discretion in disallowing testimony at
the evidentiary hearing as to such a claim. See Beach v. Yellow Freight Sys., 312
F.3d 391, 397-98 (8th Cir. 2002) (reviewing for abuse of discretion district court’s
exclusion of testimony). Additionally, we note Munn had grieved a missed-
medication claim: his May 21 grievance stated that he did not receive prescribed
“treatment,” which May 19 treatment orders--including the ones submitted after the
evidentiary hearing--show referred to blood-pressure checks and medication.

      As for the missed-monitoring claim, we conclude it does not fail under section
1997e(e) for lack of physical injury. Munn alleged and testified that he experienced
headaches, cramps, nosebleeds, and dizziness while he was denied treatment; section
1997e(e) is merely a limitation on damages, see Davis v. District of Columbia, 158
F.3d 1342, 1346 (D.C. Cir. 1998); and at a minimum, Munn could recover nominal
damages for defendants’ admission that they did not comply with the prescribed
blood-pressure monitoring, see Royal v. Kautzky, 375 F.3d 720, 722-23 (8th Cir.
2004) (§ 1997e(e) does not bar recovery of nominal and punitive damages, or
declaratory and injunctive relief), cert. denied, 125 S. Ct. 2528 (2005).

       Accordingly, we reverse and remand for further proceedings not inconsistent
with this opinion on both the missed-medication and missed-monitoring claims.
                       ______________________________




                                         -4-